               Case 2:19-cv-00298-KJN Document 19 Filed 04/23/20 Page 1 of 2


     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                      SACRAMENTO DIVISION

12
                                                      )
13   LAURA ELIZABETH CASTRO,                          )       Case No.: 2:19-cv-00298-KJN
                                                      )
14                  Plaintiff,                        )
                                                      )       STIPULATION AND ORDER FOR AN
15        vs.                                         )       EXTENSION OF TIME OF 7 DAYS FOR
     ANDREW SAUL,                                     )       DEFENDANT’S RESPONSE TO
16   Commissioner of Social Security,                 )       PLAINTIFF’S OPENING BRIEF
                                                      )
17                                                    )
                    Defendant.                        )
18                                                    )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 7 additional days to respond

22   to Plaintiff’s opening brief. The current due date is April 22, 2020. The new due date will be

23   April 29, 2020.

24          This is Defendant’s first request for an extension of time for briefing and the third request

25   in this case overall. There is good cause for this request and not intended to delay. Since the filing

26   of Plaintiff’s opening motion for summary judgment, Defendant’s counsel has diligently worked

27   on various district court cases and other substantive non-court matters, some of which required

28   more time to complete than anticipated. Furthermore, Defendant’s counsel has a few conflicting



                                                          1
                    Case 2:19-cv-00298-KJN Document 19 Filed 04/23/20 Page 2 of 2



 1   deadlines with the due date in this case, at least one of which was not anticipated until recently and
 2   cannot be extended, and counsel needs additional time to complete briefing of Defendant’s
 3   response to Plaintiff’s opening brief.
 4                Thus, Defendant is respectfully requesting additional time up to and including April 29,
 5   2020, to respond to Plaintiff’s opening motion for summary judgment. Defendant acknowledges
 6   that the schedule has previously been extended and apologizes for the further delay and any
 7   inconvenience caused by the delay.
 8                The parties further stipulate that the Court’s Scheduling Order shall be modified
 9   accordingly.
10                                                    Respectfully submitted,
11
     Date: April 22, 2020                             LAW OFFICES OF HADLEY & FRAULOB
12
                                                      s/ Joseph C. Fraulob by C.Chen*
13                                                    (As authorized by email on 4/22/2020)
                                                      JOSEPH C. FRAULOB
14
                                                      Attorneys for Plaintiff
15
     Date: April 22, 2020                             MCGREGOR W. SCOTT
16                                                    United States Attorney
17
                                                      By s/ Carolyn B. Chen
18                                                    CAROLYN B. CHEN
                                                      Special Assistant U. S. Attorney
19
20                                                    Attorneys for Defendant

21
                                                              ORDER
22
23   APPROVED AND SO ORDERED:

24   Dated: April 23, 2020
25
26
     298.castro
27
28


                                                         2
